 


109 HR 4447 IH: Medicaid Indian Health Act of 2005
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4447 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Pallone (for himself and Mr. Waxman) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to provide for fair treatment of services furnished to Indians under the Medicaid Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicaid Indian Health Act of 2005. 
2.Application of 100 percent fmap for services furnished to an Indian by an urban Indian health program 
(a)In generalThe third sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), is amended by inserting before the period at the end the following: , or through an urban Indian health program receiving funds under title V of the Indian Health Care Improvement Act. 
(b)Conforming amendmentSection 1911(c) of such Act (42 U.S.C. 1396j(c)), is amended by inserting , or through an urban Indian health program receiving funds under title V of the Indian Health Care Improvement Act after facilities. 
3.Prohibition on imposition of premiums, deductibles, copayments, and other cost-sharing on IndiansSection 1916 of the Social Security Act (42 U.S.C. 1396o) is amended— 
(1)in subsection (a)(3), by inserting (other than such individuals who are Indians (as defined in section 4 of the Indian Health Care Improvement Act) after other such individuals; 
(2)in subsection (b), in the matter preceding paragraph (1), by inserting or who are Indians (as defined in section 4 of the Indian Health Care Improvement Act) after section 1902(a)(10); and 
(3)in subsection (c)(1), by inserting (other than such an individual who is an Indian (as defined in section 4 of the Indian Health Care Improvement Act)) after section 1902(l)(1). 
4.Prohibition on recovery against estates of IndiansSection 1917(b)(1) of the Social Security Act (42 U.S.C. 1396p(b)(1)) is amended, in the matter preceding subparagraph (A), by inserting  who is not an Indian (as defined in section 4 of the Indian Health Care Improvement Act) after an individual the second place it appears. 
5.Requirement for consultation with Indian tribes prior to approval of section 1115 waiversSection 1115 of the Social Security Act (42 U.S.C. 1315) is amended by adding at the end the following: 
 
(g)In the case of an application for a waiver of compliance with the requirements of section 1902 (or a renewal or extension of such a waiver) that is likely to affect members of an Indian tribe (as defined in section 4 of the Indian Health Care Improvement Act) or a tribal health program (whether operated by an Indian tribe or a tribal organization (as so defined) serving such members, the Secretary shall, prior to granting such a waiver under subsection (a) or renewing or extending such a waiver under subsection (e), consult with each such Indian tribe.. 
6.Requirement for fair payment by medicaid managed care entities to Indian health program providersSection 1903(m)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1396b(m)(2)(A)(ii)) is amended to read as follows: 
 
(ii)such contract provides, in the case of entity that has entered into a contract for the provision of services with a facility or program of the Indian Health Service, whether operated by the Service or an Indian tribe or tribal organization (as defined in section 4 of the Indian Health Care Improvement Act) or an urban Indian health program receiving funds under title V of the Indian Health Care Improvement Act , that is not a Federally-qualified health center or a rural health clinic, that the entity shall provide payment that is not less than the highest level and amount of payment that the entity would make for the services if the services were furnished by a provider that is not a facility or program of the Indian Health Service;. 
7.Treatment of medical expenses paid by or on behalf of an Indian by an Indian health program as costs incurred for medical care for purposes of determining medically needy eligibilitySection 1902(a)(17)(D) of the Social Security Act (42 U.S.C. 1396a(a)(17)(D)) is amended by inserting or by the Indian Health Service or an Indian tribe or tribal organization (as defined in section 4 of the Indian Health Care Improvement Act) after political subdivision thereof. 
8.State option to exempt Indians from reductions in eligibility or benefitsSection 1902 of the Social Security Act (42 U.S.C. 1396a)) is amended by inserting after subsection (j) the following: 
 
(k)The Secretary shall not disapprove a State plan amendment, or deny a State request for a waiver under section 1115 (or a renewal or extension of such a waiver), on the grounds that the amendment or waiver would exempt Indians (as defined in section 4 of the Indian Health Care Improvement Act) eligible for medical assistance from— 
(1)any restriction on eligibility for medical assistance under this title that would otherwise apply under the amendment or waiver; 
(2)any imposition of premiums, deductibles, copayments, or other cost-sharing that would otherwise apply under the amendment or waiver; or 
(3)any reduction in covered services or supplies that would otherwise apply under the amendment or waiver.. 
9.Effective date 
(a)In generalExcept as provided in subsection (b), this Act and the amendments made by this Act apply to items or services furnished on or after January 1, 2006. 
(b)Extension of effective date for State law amendmentIn the case of a State plan under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet the additional requirements imposed by the amendments made by a provision of this Act, the State plan shall not be regarded as failing to comply with the requirements of this Act solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature. 
 
